Citation Nr: 0402369	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-03 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence has been received with 
which to reopen a claim for service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from July 1955 to October 
1956.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 decision by the Buffalo, New York, 
Regional Office (RO).


FINDINGS OF FACT

1.  An April 1996 RO decision determined that new and 
material evidence had not been received with which to reopen 
the veteran's claim for entitlement to service connection for 
a back disorder (then classified as arthritis, previously 
classified as a lumbosacral strain and cervical arthritis.)  
The RO notified the veteran of that decision, and advised him 
of his right to appeal it, but he did not do so, so the 
decision is final.

2.  None of the evidence received since the April 1996 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received since an 
April 1996 RO decision to reopen a claim of entitlement to 
service connection for a back disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, in 
January 1999, June 2001 and December 2002 VA notified the 
claimant that he was responsible for submitting new and 
material evidence.  He was provided the definition of new and 
material evidence.  In light of the unavailability of service 
medical records VA, in January 1999, provided the appellant a 
list of numerous alternate documents he could present in 
support of his claim.  In December 2000, the veteran was told 
that VA needed all medical evidence linking the claimed 
disorder to service.  The veteran was further asked by VA in 
December 2000 and April 2001 for evidence of a continuity of 
symptomatology.  The record reflects that he was informed 
that VA would obtain all relevant evidence in the custody any 
VA facility he identified.  Finally, the veteran was advised 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) in the February 2002 statement 
of the case.  Thus, the duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file are not on file, and 
numerous attempts to secure them or recreate the same have 
proven futile.  VA and private treatment records have been 
associated with the claims file.  The claimant was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in the statement and 
supplemental statements of the case what evidence had been 
received.  All available identified private treatment records 
have been obtained and there is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled. 

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
Indeed, under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004)  

In finding that VA has fully complied with the provisions of 
the VCAA the Board acknowledges that the United States Court 
of Appeals for Veterans Claims recently held that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, No. 01-944, 
slip op at 11 (U.S. Vet. App. Jan. 13, 2004).  As the claim 
to reopen in this case was filed before the enactment of the 
VCAA, the Board finds that satisfying the strict holding in 
Pelegrini would arguably require the Board to somehow vacate 
the underlying rating decision because VA arguably did not 
strictly comply with that chronological standard.  Such an 
action would render the October 2001 rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio.  That action, in turn, would nullify the 
notice of disagreement and substantive appeal filed by the 
veteran.  

In other words, strictly following Pelegrini would arguably 
require that the entire rating process in this case be 
reinitiated from the very beginning.  That is, the claimant 
would be provided VCAA notice and an appropriate amount of 
time to respond before an initial rating action.  Following 
the rating decision, the claimant would have to file a new 
notice of disagreement, a new statement of the case would be 
required, and finally, the submission of a new substantive 
appeal by the claimant.  The prior actions of the veteran 
would be nullified by a strict reading of Pelegrini, and 
essentially place the appellant at the end of the line of 
cases waiting to be adjudicated.  

As this claim was received in November 1998, more than five 
years ago, the Board does not believe that voiding the 
October 2001 rating decision is in this veteran's best 
interests.  Simply put, in this case, the claimant was 
provided every opportunity to submit evidence, and to attend 
a hearing at the RO before a hearing officer or before a 
Veterans Law Judge at the RO or in Washington, D.C.  He was 
provided with notice of the appropriate law and regulations.  
He was provided notice of what evidence he needed to submit, 
and notice of what evidence VA would secure on his behalf.  
He was given ample time to respond.  Hence, not withstanding 
Pelegrini, adjudicating the claim at this time is not 
prejudicial to the claimant.  

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  To establish service connection, there must be 
evidence of an etiologic relationship, or link, between a 
current disability and events in service or an injury or 
disease incurred or aggravated there.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  The requisite link between a 
current disability and military service may be established, 
in the absence of medical evidence that does so, by medical 
evidence that the veteran incurred a chronic disorder in 
service and currently has the same chronic disorder, or by 
medical evidence that links a current disability to symptoms 
that began in service and continued to the present.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303.

Though the veteran was separated from service in 1956, he did 
not seek service connection for a back disorder until 1978.  
On his February 1978 VA claim form, he said he was treated 
for a back disorder in August 1955, almost 23 years earlier, 
at Sampson Air Force Base (AFB).  The RO requested his 
service medical records from the National Personnel Records 
Center (NPRC), but learned that his records were not 
available, and that they may have been destroyed in a 1973 
fire at NPRC.  NPRC also reported, however, that a search of 
clinical records from Sampson AFB produced none of the 
veteran's.

In his February 1988 claim form, the veteran said he had been 
treated by the Syracuse VA Medical Center (VAMC), and by a 
Dr. George Mina, though he did not give Dr. Mina's full 
address.  In a March 1978 letter, the RO advised the veteran 
that records from the Syracuse VAMC had been requested, and 
asked him, in an effort to establish evidence of continuity 
of his treatment since his separation from service, for the 
dates of treatment by Dr. Mina.  The veteran did not reply to 
the RO request for information.

Records from the Syracuse VAMC consisted of a January 1978 
outpatient treatment record where the veteran complained of 
low back pain since he "cracked cartilage" (quotation marks 
in the original) in the lumbosacral spine while lifting 
weights four years earlier, i.e., 1974).  X rays of the 
lumbosacral spine were normal, but X rays of the cervical 
spine showed "degenerative changes" from C3 through C5.

A June 1978 RO decision denied service connection for a back 
disorder.  A July 1978 letter notified the veteran of the 
decision, and advised him that further action on his claim 
could not be taken in the absence of evidence that a current 
disability was incurred or aggravated in service.  The letter 
suggested that such evidence might consist of records from 
physicians who treated him soon after service, statements 
from persons who served with him, or statements from others 
who had knowledge of his condition.  The veteran did not 
appeal.  Hence, this rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2003). 

In a January 1996 statement, the veteran sought to reopen his 
claim, and reported that he received all of his medical care 
at the Syracuse VAMC.  The RO obtained the veteran's March 
1995-March 1996 VA treatment records but, although these 
records showed a history of back pain, they only showed 
treatment for unrelated conditions.  The April 1996 RO 
decision denied service connection for arthritis.  A letter 
later that month enclosed a copy of the decision, and advised 
the veteran of his right to appeal it, but he did not do so.  
Thus, the April 1996 decision is final.  Id.  

Final VA decisions are not subject to revision on the same 
factual basis.  Id.  In order to reopen the claim, VA must 
receive new and material evidence with respect thereto.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New and material 
evidence" is evidence not previously reviewed by VA 
adjudicators that is neither cumulative nor duplicative, that 
relates to a previously unestablished fact necessary to 
substantiate the claim, and that, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 
C.F.R. § 3.156(a) (2001).

(Parenthetically, the Board notes that 38 C.F.R. § 3.156 was 
amended on August 29, 2001, to require that new and material 
evidence sufficient to reopen a claim must also raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2003).  However, the veteran appealed 
from a July 1998 RO decision, and the amendment to 38 C.F.R. 
§ 3.156 was not then effective, so the amendment is not 
applicable here.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).)

In a November 1998 letter from his representative, the 
veteran sought to reopen his claim for entitlement to service 
connection for a back disorder.  His representative contended 
that, since his was a "fire case," the veteran should have 
been sent a National Archives (NA) Form 13055 (Request for 
Information Needed to Reconstruct Medical Data).  

In a January 1999 letter to the veteran the RO defined new 
and material evidence, advised him of the need for such 
evidence with which to reopen the claim, asked for evidence 
of continuity of treatment since separation from service, 
detailed the evidence that could be used in lieu of service 
medical records, and enclosed an NA Form 13055.

The veteran did not return the NA Form 13055, but he reported 
treatment at the Canton-Potsdam Hospital, at the Syracuse 
VAMC, and at a VA clinic in Massena, New York.

In an April 1999 letter, the RO notified the veteran that 
treatment records had been requested, and asked that he 
complete and return NA Form 13055.

Records from Canton-Potsdam Hospital showed treatment for 
unrelated disorders in 1995 and 1997.

The RO requested the veteran's VA records dated since 1970.  
Though some duplicate records were received, one dated in 
November 1996 showed a complaint of back pain, a history of 
back pain, and some current tenderness of paravertebral 
muscles, but there were no gross abnormalities and no 
neurologic deficits.  An August 1997 record showed a 
complaint of a long history of back pain that radiated to the 
right leg.  After examination, the diagnosis was probable 
degenerative joint disease.  X rays were ordered, but they 
were unremarkable except for possible sacralization of L5.  
The remaining records showed treatment for unrelated 
disorders, and none of the records were dated before 1996.  
No record suggested a nexus between any current back disorder 
and the veteran's active duty service.

In a December 1999 letter, the RO noted that the veteran had 
not returned a completed NA Form 13055 and asked him to do 
so.

The RO received additional records from Canton-Potsdam 
Hospital.  One dated in 1969 was for injuries related to a 
fall from a roof, but there the veteran said he was paralyzed 
in 1955 at Sampson AFB, and was treated then with electric 
shocks, but he did "not really know what it was for."  He 
also said that, in 1967, he was hospitalized at Canton-
Potsdam Hospital for a cracked lumbar cartilage plate.  In 
July 1977, he was admitted with a complaint of severe low 
back pain that began one week earlier while lifting a heavy 
object from his car.  He gave a history of intermittent back 
pain since two vertebrae were fractured eight years earlier.  
The diagnosis was acute low back syndrome with nerve root 
radiculitis on the right.

In a December 2000 letter, the RO asked the veteran for 
evidence of continuity of treatment since separation from 
service, suggested he could submit lay statements, and asked 
that he complete and return an enclosed NA Form 13055.  The 
veteran did not respond.

In an April 2001 letter, the RO again asked the veteran for 
evidence of continuity of treatment since separation from 
service, and again asked that he complete and return an 
enclosed NA Form 13055.  Again, the veteran did not respond.

In a June 2001 letter, the RO again explained the fact that 
he needed to submit new and material evidence and advised the 
veteran of the need for such evidence with which to reopen 
the claim.

The RO received VA medical records dated from October 2000 to 
July 2001, and some of them reflected diagnoses of, but not 
examinations or treatment for, back pain.

The October 2001 RO decision determined that new and material 
evidence had not been received with which to reopen the claim 
for entitlement to service connection for a back disorder.  
In his October 2001 Notice of Disagreement, the veteran asked 
that he be sent an NA Form 13055.  One was sent him in 
December 2001, but he did not return it.

In May 2002, the veteran submitted several lay statements.  
In one, a brother said his mother said that the veteran was 
hospitalized in service.  In another, a sister said she wrote 
the veteran when he was in service, and that he was paralyzed 
for ten days and hospitalized.  In a third, a friend said he 
corresponded with the veteran when the veteran was in 
service, and recalled that the veteran had been paralyzed and 
hospitalized.  Finally, the veteran's wife said she met her 
husband in 1962, and he told her he had been paralyzed and 
received electric shock treatments in a military hospital 
while in service.

In June 2002, the RO sent the veteran NA Forms 13055 and 
13075 (Questionnaire About Military Service).  He returned 
the forms in November 2002, and indicated on them that he was 
treated for a back disorder in 1955 and 1956.

In a December 2002 letter, the RO again explained new and 
material evidence, again advised the veteran of the need for 
such evidence to substantiate his claim, and told him it was 
his responsibility to submit it.  The RO also advised him 
that a further search would be made for his medical records.

In February 2003, NPRC reported that a search of 1955 medical 
records from Sampson AFB, and 1955 and 1956 medical records 
from Holloman AFB, did not produce any of the veteran's.

Evidence received since the 1996 RO decision includes VA 
treatment records, but they only showed recent treatment and 
did not suggest that the veteran had a back disorder in 
service.  Thus, the VA treatment records received since the 
1996 RO decision do not constitute new and material evidence.

Lay statements received in May 2002 indicated that the 
veteran was hospitalized in service, but NPRC was unable to 
find clinical records for the veteran when it searched for 
them in 1978 and again in 2003.  Thus, there appears to be a 
conflict in the evidence.  Yet, although the lay statements 
appear to conflict with the report from NPRC, the apparent 
conflict can be resolved by crediting evidence favorable to 
the claim.  Hence, the Board assumes, for the purpose of 
analyzing whether the evidence received since the 1996 RO 
decision is new and material that the veteran was 
hospitalized in service and treated with electric shock 
therapy.  Notably, however, even with this assumption, as was 
the case in 1996, there remains no competent medical evidence 
linking a current back disorder to service.  Accordingly, 
evidence that the veteran was treated with electric shock 
therapy in service, while new, is not material because it is 
has not been shown to relate to a previously unestablished 
fact necessary to substantiate the claim.

Finally, records from Canton-Potsdam Hospital are new because 
they have not been previously considered.  However, those 
records show that the veteran sustained a back injury in 1967 
and another in 1977.  This evidence affirmatively suggests, 
if it does not establish, that any current back disorder the 
veteran has is attributable to postservice injuries.  To that 
evidence must be added the lack of evidence of treatment of a 
back disorder within twenty years of service.  All of that 
evidence is against the claim and, clearly, evidence that is 
against the claim cannot be material.

Therefore, none of the new evidence submitted since 1996 is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The claim is not reopened.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received since April 
1996.  The claim of entitlement to service connection for a 
back disorder is not reopened.


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



